Citation Nr: 1637427	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-28 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition of the hands.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for visual impairment, claimed as vision loss.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine with spinal stenosis and lumbar radiculopathy.  

9.  Entitlement to service connection for degenerative joint disease (DJD) of the right knee.

10.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from April 1968 to April 1972. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, and a January 2013 rating decision issued by the RO in Montgomery, Alabama.  Jurisdiction is with the RO in Montgomery, Alabama.  

Although the Veteran was scheduled for a December 2015 Board hearing, in November 2015 the Veteran's representative sent written notice withdrawing the request for a Board hearing.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by the Veteran at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In a July 2015 VA 21-22a form, the Veteran appointed Robert V. Chisholm, Attorney as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).

As emphasized in Clemmons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  The record shows that the Veteran has been variously diagnosed with dysthymia and depressive disorder.  Therefore, VA must address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.

The issues of entitlement to service connection for a skin condition of the hands, bilateral hearing loss disability, visual impairment, allergic rhinitis, obstructive sleep apnea, hypertension, DDD of the lumbar spine with spondylosis and radiculopathy, DJD of the right knee, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran has current acquired psychiatric diagnoses to include PTSD, which have been linked to incidents experienced by the Veteran during his period of active service. 

CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination with regard to the claim for service connection for an acquired psychiatric disorder, no further discussion of compliance with VA's duty to notify and assist is necessary.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

An acquired psychiatric disorder, to include PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) for mental disorders have been adopted by the VA and are applicable in the instant case, as the issue on appeal was certified to the Board in August 2015.  38 C.F.R. § 4.125 (2015); see 80 Fed. Reg. 14308 (March 19, 2015).

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).

The Veteran contends that he suffers from PTSD due to in-service events, to include enduring incoming mortar attacks at his base camp, which would awaken him and cause him to scramble for protective gear.  

The Veteran underwent a VA examination in November 2012.  The examiner found that the Veteran's stressor was adequate to support a diagnosis of PTSD and that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  Nevertheless, the examiner found that that the Veteran's symptoms did not meet DSM-IV criteria for PTSD.  Specifically, the examiner noted that the Veteran experienced potentially traumatic events while serving in Vietnam, and described mild re-experiencing, but did not display symptoms of avoidance or increased arousal.  Thus, the examiner concluded that there was no diagnosis of a mental disorder.

VA treatment records in 2013 show that the Veteran reported experiencing anger, flashbacks, nightmares, depression, hypervigilance, feeling numb and detached, and startling easily; the impression was of depression and anxiety.  

In June 2016, following a private examination, the Veteran was diagnosed as having PTSD consistent with DSM-V criteria.  Further, the examiner opined that it was at least as likely as not that the Veteran's PTSD diagnosis was related to an in-service stressor.  Specifically, the examiner notes that psychological symptomatology was not evident until after the Veteran's service, and the symptoms clearly related to his experiences and fear of being killed and or seriously injured.  For instance, the Veteran recounted rocket and mortar attacks in his dreams and nightmares, and the Veteran had intrusive thoughts and memories about such related traumas.  Further, the examiner opined that it was at least as likely as not that the Veteran's dysthymic disorder related to his service, and the depressive symptoms that support the diagnosis clearly stemmed from traumatic events experienced in service, and were not verifiably present prior to service.  

With regard to the medical opinions of record, the Board notes that the November 2012 examination found no diagnosis under the DSM-IV, rather than the applicable diagnostic criteria for DSM-V.  Moreover, the Board notes that the November 2012 VA examiner did not have the benefit of letters from the Veteran's daughter and wife, which described the Veteran's symptomatology in greater detail.  Indeed, the Veteran's wife and daughter submitted statements attesting to the Veteran's tendency to experience nightmares and even instances when he startled awake yelling about mortar attacks.  

The law is clear, pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim insofar as the November 2012 VA examiner was unable to render a diagnosis of a mental disorder, for the reasons discussed above, the Board finds that evidence is of limited probative value.  Upon weighing the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran has diagnoses of an acquired psychiatric disorder, to include PTSD, which is due to his stressors experienced in service.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for an acquired psychiatric disorder, to include PTSD is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets any further delay, additional development is required prior to disposition of the remaining issues.

The Veteran contends that he is entitled to service connection for a skin condition of the hands.  The Veteran was afforded a VA examination in September 2010, wherein no fungal infection was found.  The examiner indicated that no opinion was appropriate in the absence of fungal infection or findings compatible with fungal infection.  The examiner observed that with the exception of a request for fungal infection cream in 2002, the Veteran was last treated 33 years earlier in May 1969, and it was less likely than not that any recurrent hand fungus in 2002 was due to or related to the May 1969 fungal infection of the fingers.  

The Board notes, however, that the examiner indicated the Veteran had reported experiencing peeling and itching of his hands, which was considered to affect less than 5 percent of exposed area, and total body area.  It was further described as dry rough skin over the left hand 5th metacarpal joint and right hand 4th and 5th metacarpal joints.  Given such symptomatology, the examiner's conclusion that there was an absence of fungal infection is insufficient.  In that regard, the examiner's conclusion does not account for the Veteran's skin symptomatology, and the claim is one for a skin condition of the hands, not just a fungal infection.  Accordingly, the Board finds that the examination is inadequate and remand is for another VA examination is necessary.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

The Veteran contends that he is entitled to service connection for a hearing loss disability.  Although he was afforded a VA audiological examination in September 2010, the Board finds that this examination is not adequate.  Specifically, the examiner compared the pre-induction hearing test to the separation hearing test noting no significant change in hearing (no standard threshold shift).  The examiner concluded that noise exposure from the military did not likely cause hearing loss because there was no change in hearing from induction to separation.  

The absence of in-service evidence of a disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Further, service treatment records show that the Veteran experienced mild sensorineural hearing loss that manifest on testing during service, and yet, this was not discussed by the examiner.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  Another VA examination is necessary.  See Barr, 21 Vet.App. at 311.  The examiner's opinion as to the etiology of the disability should consider the Veteran's assertions regarding in-service acoustic trauma, to include noise from repairing sheet metal on C7A, and from mortar attacks.

The Veteran contends that he is entitled to service connection for visual impairment.  In December 2010 he was afforded a VA examination, wherein the examiner concluded that the Veteran's eye diagnoses (vitreous floaters, blepharochalasis with mild ptosis, red-green color deficiency, senile cataract, and refractive error and presbyopia) were not due to or a result of his color deficiency.  This opinion is, however, inadequate.  The question that must be addressed by the examiner is whether it is at least as likely as not that the Veteran's visual impairment or eye diagnoses were incurred in or caused by service.  The claim is remanded for another VA examination.  See Barr, 21 Vet.App. at 311.

The Veteran contends that he is entitled to service connection for allergic rhinitis.  He was afforded a September 2010 VA examination.  The examiner opined that the Veteran's chronic sinusitis was less likely than not caused by or a result of his pneumonia during service.  He reasoned that the Veteran's pneumonia resolved following treatment in 1969, and the separation physical was negative with regards to hay fever symptoms or sinusitis.  The examiner concluded that it was less likely than not that current allergic rhinitis and sinusitis noted many years later was caused by or the result of pneumonia experienced more than thirty years earlier.  However, the Board finds that the opinion focused its consideration solely on the Veteran's in-service pneumonia and lack of symptomatology at separation, and failed to consider the broader question of whether the Veteran's allergic rhinitis was otherwise incurred in or caused by his service.  As such, remand is necessary for another VA opinion.  See Barr, 21 Vet.App. at 311.

The Veteran contends that he is entitled to service connection for obstructive sleep apnea, and he was afforded a VA examination in September 2010.  The examiner concluded that the Veteran's sleep apnea was less likely than not caused by or a result of chronic sinusitis.  He reasoned that there were no reported problems with the Veteran's sleep while in service; chronic sinusitis is not a risk factor for sleep apnea; and the Veteran's sleep apnea was most likely due to his obesity, evidenced at the time of his diagnosis in October 2009.  The Board finds that the examiner did not adequately address whether the Veteran's sleep apnea was incurred in or related to his service, but rather focused on whether there was a relation to his sinusitis.  As such, the opinion is not adequate, and remand for another VA examination and opinion is in order.  See Barr, 21 Vet.App. at 311.  

The Veteran contends that he is entitled to service connection for hypertension, and it appears that he has not yet been afforded a VA examination for this claimed disability.  Treatment records show that the Veteran is treated for hypertension, and the Veteran reports that it is due to his service, such that the Veteran should be afforded a VA examination to determine whether his hypertension is at least as likely as not related to service.  See 38 U.S.C. § 5103A(d).  

The Veteran contends that he is entitled to service connection for his lumbar spine disability.  He was afforded a VA examination in September 2010, and the examiner provided a negative nexus based on the absence of treatment until 2001.  The examiner opined that although the Veteran was treated for one episode of back pain in service, it resolved, and separation physical was negative for recurrent back pain.  The record was then silent for a back condition until 2001, and the examiner opined it was less likely than not that the Veteran's degenerative disc disease with radiculopathy was due to a self-limiting episode of back pain in 1970.  

The Board finds that the examiner did not fully address whether the Veteran's lumbar disability was due to his service, which included working with sheet metal.  Further, the examiner focused on the absence of recurrent back pain at separation from service, without adequately addressing the Veteran's reports of back pain since service.  See Reonal, 5 Vet.App. at 461.  Although the examiner recorded the Veteran's report of injuring his back in 1970 with intermittent problems since then, the examiner failed to discuss this in considering the etiology of the Veteran's condition.  As such, another VA examination is necessary.  See Barr, 21 Vet.App. at 311.  

The Veteran contends that he is entitled to service connection for right knee degenerative joint disease, to include as secondary to a lumbar spine disability.  Service treatment records from June 1969 show that the Veteran experienced swelling and tenderness at the base of the patella from an injury a week earlier.  He was afforded a September 2010 VA examination, wherein the examiner opined that the right knee condition was less likely than not caused by or a result of right knee trauma shown in service, and less likely than not caused by or a result of a low back condition.  The examiner considered that, although the Veteran was treated in-service for ligamentous strain, his symptoms resolved and separation physical showed no joint pain.  As such, the examiner reasoned that it was less likely than not that the Veteran's degenerative joint disease was caused by or related to a minor trauma which was self-limiting, and reasoned that degenerative arthritis of the knees is due to age-related changes. 

The Board finds that the examiner's focus was too limited in addressing only the reported injury in service and its resolution, without resolving whether the Veteran's knee condition is related to the Veteran's service or any incident therein, or clarifying whether there was a continuity of symptomatology of arthritis since service.  Additionally, the examiner provided no supporting rationale for his opinion that the Veteran's bilateral knee condition was less likely than not caused by his back condition and did not address the issue of aggravation.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  As a result of the deficiencies in the September 2010 examination, the Board finds that remand is warranted.  See Barr, 21 Vet.App. at 311.

Finally, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (holding that "the Board is required to consider all issues raised either by the claimant or by the evidence of record") (internal citations omitted), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 1999).  In that regard, the Board notes that the June 2016 private examiner opined that the Veteran was totally unemployable solely due to his psychological symptoms.  

TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  TDIU may be awarded if a veteran meets certain schedular criteria as enumerated in 38 C.F.R. § 4.16(a); it may also be warranted on an extra-schedular basis if these criteria are not met.  38 C.F.R. § 4.16(b).  

In light of the above award for service connection, adjudication of the issue of the Veteran's  entitlement to TDIU must be remanded pending the assignment of disability rating and effective date for this grant, which is assigned by the AOJ in the first instance.  Cf. Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009) (holding that that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation).  
In addition, VA treatment records since 2013 must be associated with the Veteran's claim, to include through Virtual VA or Veterans Benefits Management System (VBMS).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding available VA treatment records since 2013 from the VA Medical Center in Birmingham, Alabama.  

2.  Then, schedule the Veteran for a VA audiological examination.  Provide the examiner with access to the Veteran's claim, to include access to Virtual VA and VBMS records.  Following examination, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss was incurred in or aggravated by service, to include acoustic trauma in service.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should also note that the absence of in- service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which result from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  Schedule the Veteran for a VA examination with an optometrist to determine the etiology of any eye condition.  The record, including access to Virtual VA and VBMS, must be reviewed by the examiner and such review should be noted in the examination report.  All necessary testing should be conducted.

For any diagnosed eye condition the examiner is requested to opine as to whether it is at least as likely as not incurred in or related to the Veteran's service.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  Following the association of all outstanding available VA treatment records, schedule the Veteran for a VA examination(s) for (a) skin infection of the hands; (b) allergic rhinitis; (c) obstructive sleep apnea; (d) hypertension; (e) degenerative arthritis of the spine with spondylosis and radiculopathy; and, (f) degenerative joint disease of the right knee.  The examiner should be provided access to the Veteran's file, to include Virtual VA and VBMS records.  

Following complete record review and examination, the examiner should opine as to whether it is at least as likely as not that each disability (a)-(f) is at least as likely as not (a 50 percent or more probability) incurred in or related to service, or any incident therein.  

Further, in the event that the examiner determines that the Veteran's lumbar spine condition is related to service, then the examiner must also opine as to whether it is at least as likely as not that the Veteran's degenerative joint disease of the right knee is (i) due to or (ii) aggravated (permanently worsened) by the lumbar spine.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, including the issue of the Veteran's entitlement to TDIU.  If any benefit remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


